DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claims 14-22 and 26-27 are no longer withdrawn and are herein rejoined.
Claim 1 is replaced with the following: 
An electrocardiogram (ECG) sensor comprising:
a flexible thin ring-shaped substrate configured to be worn about a finger of a patient, said substrate having an inner surface and an outer surface opposite the inner surface, wherein said substrate is bendable and stretchable;
at least one connector having a locked position to lock the substrate in a ring shape, and an unlocked position whereby the substrate has a substantially linear shape that is configured to attach by gel to and conform with a body of the patient as a wearable patch;
a first ECG electrode positioned at the outer surface of said substrate; and
a second ECG electrode positioned at the inner surface of said substrate configured to be in contact with the finger of the patient, whereby the first and second ECG electrodes receive a single-lead ECG signal when the first ECG electrode is touched to the body of the patient,

Claim 3 is cancelled. 
Claim 8, line 2, “an ECG signal” should read --the ECG signal--
Claim 9, line 4, “said flexible elongated substrate” should read --said substrate--
Claim 9, line 8, “the flexible substrate” should read --the substrate--
Claim 9, line 11, “and stretchable to conform to a body of the patient;” should read --and stretchable and configured to be attached by gel to and conform with a body of the patient as a wearable patch;--
Claim 14 is replaced with the following:
An electrocardiogram (ECG) sensor comprising:
an electronics layer having a first flexible packaging layer with an inner surface, wherein said first flexible packaging layer is bendable and stretchable;
a first electronic component having a first conductive contact, said first electronic component embedded in the first flexible packaging layer with at least a portion of the first conductive contact exposed at the inner surface of the first flexible packaging layer;
a second electronic component having a second conductive contact, said second electronic component embedded in the first flexible packaging layer with at least a portion of the second conductive contact exposed at the inner surface of the first flexible packaging layer, said second electronic component spaced apart from said first electronic component;
a contact via layer having a second flexible packaging layer positioned over the inner surface of said electronics layer, said contact via layer having a first contact via extending 
an interconnect layer having a third flexible packaging layer positioned over said contact via layer, said interconnect layer having an interconnect channel with a first end aligned with and in flow communication with the first contact via and a second end aligned with and in flow communication with the second contact via, wherein said third flexible packaging layer is bendable and stretchable; 
a conductive material in said first contact via, second contact via and interconnect channel to electrically couple the first conductive contact of the first electronic component with the second conductive contact of the second electronic component; and
at least one connector having a locking position to lock the sensor in a ring shape, and an unlocked position whereby the sensor has a substantially linear shape that is configured to attach by gel to and conform with a body of a patient as a wearable patch,
wherein touching the ECG sensor to different locations on the body of the patient at different times provides asynchronous multi-lead ECG measurements.
Claim 17, line 2, “the packaging layer” should read --the third packaging layer--
Claim 20 should be replaced with the following: 
The sensor of claim 14, wherein the contact via layer has a first surface and a second surface, the first surface in direct contact with the inner surface of said electronics layer, and the interconnect layer is in direct contact with the second surface of the contact via layer.
Claim 22 should be replaced with the following: 
A method of forming an electrocardiogram (ECG) sensor, the method comprising:
forming an electronics layer having a first flexible packaging layer with an inner surface, wherein said first flexible packaging layer is bendable and stretchable;
embedding a first electronic component having a first conductive contact in the first flexible packaging layer with at least a portion of the first conductive contact exposed at the inner surface of the first flexible packaging layer;
embedding a second electronic component having a second conductive contact in the first flexible packaging layer with at least a portion of the second conductive contact exposed at the inner surface of the first flexible packaging layer, wherein the second electronic component is spaced apart from said first electronic component;
forming a contact via layer having a second flexible packaging layer having a first contact via and a second contact via, the first and second contact vias extending through the second flexible packaging layer, wherein said second flexible packaging layer is bendable and stretchable;
placing the contact via layer over the inner surface of the electronics layer, wherein the first contact via is aligned with the first conductive contact, and the second contact via is aligned with the second conductive contact;
forming an interconnect layer having a third flexible packaging layer, wherein the interconnect layer has an elongated interconnect channel with a first end and a second end, wherein said third flexible packaging layer is bendable and stretchable;

introducing a conductive material in the first contact via, second contact via and interconnect channel to electrically couple the first conductive contact of the first electronic component with the second conductive contact of the second electronic component;
wherein the sensor has a locking position that locks the sensor in a ring shape, and an unlocked position whereby the sensor has a substantially linear shape that is configured to attach by gel to and conform with the a body of the a patient as a wearable patch, and
touching the ECG sensor to different locations on the body of the patient at different times to provide asynchronous multi-lead ECG measurements.
Claim 23 should be replaced with the following: 
An electrocardiogram (ECG) sensor comprising:
a flexible thin ring-shaped substrate configured to be worn about a finger of a patient, said substrate having an inner surface and an outer surface opposite the inner surface, wherein said substrate is bendable and stretchable;
a first ECG electrode positioned at the outer surface of said substrate; 
a second ECG electrode positioned at the inner surface of said substrate configured to be in contact with the finger of the patient, whereby the first and second ECG electrodes receive a single-lead ECG signal when the first ECG electrode is touched to a body of the patient;

wherein wearing multiple ECG sensors and touching the first ECG electrode of each of the multiple ECG sensors to different locations on the body of the patient at the same time provides simultaneous multi-lead ECG measurements.
Claim 28, line 3, “ECG sensors” should read --ECG electrodes--
Claim 28, line 4, “said flexible substrate” should read --said substrate--
Claim 29, line 3, “ECG sensors” should read --ECG electrodes--
Claim 29, line 4, “said flexible substrate” should read --said substrate--
Claim 30, line 3, “ECG sensors” should read --ECG electrodes--
Claim 30, line 4, “said flexible substrate” should read --said substrate--
Authorization for this examiner’s amendment was given in an interview with Peter Weissman on 1/28/2021.
Reasons for Allowance
Claims  1-2, 4-9 and 14-30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “at least one connector having a locked position to lock the substrate in a ring shape, and an unlocked position whereby the substrate has a substantially linear shape that is configured to attach by gel to and conform with a body of the patient as a wearable patch;” as indicated in claim 1, 9, 14, 22 and 23 as a whole.
The Examiner has cited Nissila (U.S. PGPub. No. 20020026114) and Sigiura (U.S. PGPub. No. 20030100840) as the most pertinent prior art references, which teaches similar ECG recoding devices comprising several of the limitations. However, upon further consideration and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794